Exhibit 10.2

2012 Chief Accounting Officer Compensation Program:

This compensation program for Michael Smith (the Company’s Chief Accounting
Officer) is designed to align Mr. Smith’s incentive compensation with the
financial goals and performance objectives of CapitalSource Inc. and
CapitalSource Bank (collectively referred to herein as the “Company”.) The
Program combines Financial Goals and Performance Goals identified below with the
discretion of the Compensation Committee of the Board (the “Committee”) to
determine Mr. Smith’s incentive compensation. The Program will be adjusted on an
annual basis, and compensation will be paid based on the achievement of the
factors listed below.

Financial Goals:

 

  1. Achieve pre-tax income for 2012 for CapitalSource Bank of [******].

 

  2. Achieve departmental expenses equal to or less than the level specified in
the 2012 departmental Business Plan.

Performance Goals:

 

  1. Complete the integration and consolidation of all corporate accounting
functions.

 

  2. Support the development of the data warehouse tool and utilize data
warehouse tool to facilitate financial reporting.

 

  3. Improve Board and internal reporting packages and the process for
communicating financial results in a timely fashion.

 

  4. Shorten the monthly accounting close from [******].

 

  5. Improve and enhance the interfaces between the general ledger and
accounting and control subsystems (CAM, Loan Manager, InfoLease).

 

  6. Re-engineer cash reconciliation and posting process.

Bonus Determination

The Committee may use its discretion to adjust – up or down – Mr. Smith’s bonus
target and to determine whether the Financial Goals and Performance Goals have
been achieved to the extent there are judgments to be employed or mitigating
factors exist. In exercising its discretion, the Committee will also consider
(i) the relative importance to the Company of each of the Financial Goals and
Performance Goals, (ii) the general safety and soundness of CapitalSource Bank,
(iii) management’s progress in addressing the recommendations of the FDIC and
the FRB made during their 2011 visitations in connection with positioning
CapitalSource Inc. to become a Bank Holding Company, (iv) management’s
maintenance of a culture that fosters the Company’s ability to attract and
retain talented professionals and provides opportunities for continued career
development and advancement, and (v) management’s progress on refining the
company’s business model such that the consolidated return on equity grows over
time toward the top of the company’s peer group.

Mr. Smith’s target bonus amount is 60% of his base salary.

The Committee shall determine the level of achievement of the Financial Goals
and the Performance Goals.

[******] Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [******]. A complete version of this
exhibit has been filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

The Committee has the discretion to increase or decrease the amount of the bonus
that is determined based upon the level of achievement of the Financial Goals
and the Performance Goals. The Committee will consider input of the Chief
Executive Officer, President, and Chief Financial Officer of the Company when
determining the bonus amount for Mr. Smith.

To achieve Bonus at or above 100% of the target bonus amount:

 

  •  

All of the Financial Goals and Performance Goals must be met.

To achieve Bonus at or above 75% of the target bonus amount:

 

  •  

The 2 Financial Goals and at least 4 of the Performance Goals must be met.

To achieve Bonus at or above 50% of the target bonus amount:

 

  •  

The 2 Financial Goals and at least 2 of the Performance Goals must be met.